Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 1of19 Page ID #:544

EXHIBIT D
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 2o0f19 Page ID #:545

Case 5{8-cv-02643-MWF-KK Document46 Filed 06/10/19 Page lof 18 Page ID #391

hd

& WW

ty

6

16

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Tara Ann Bartoli, et al.,

V.

Rancho California Rv Resort Owners

Association, et al..

Plamuff(s),

Defendant(s).

 

if
if

fff

{fy

Hf

fil

Ht

Case No. EDCV 18-2643-MWF(KKx)
ORDER RE JURY TRIAL
I. ORDER RE DEADLINES

Il ORDER RE TRIAL
PREPARATION

It. ORDER GOVERNING
CONDUCT OF ATTORNEYS
AND PARTIES

Trial: September 8, 2020
Time: 8:30 a.m.

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 3o0f19 Page ID #:546
Case 5]18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 2 of 18 Page ID #:392

 

1 I.
2 DEADLINES
3 Last Day to Add Parties/Amend October 7, 2019
4 Pleadings
5 Non-expert Discovery Cut-off May 1, 2020
6 Expert Disclosure (Initial) January 31, 2020
7 Expert Disclosure (Rebuttal) February 28, 2020
8
9 Expert Discovery Cut-off April 10, 2020
10 Last Day to Hear Motions June 1, 2020
11
D Last Day to Conduct ADR Proceeding | June 15, 2020
13 || | File Memorandum of Contentions of | July 27, 2020
Fact and Law, Exhibit and Witness
14|| | Lists, Status Report regarding
settlement, and all Motions in Limine
15 Lodge Pretrial Conference Order, file | August 3, 2020
16 || | agreed set of Jury Instructions and |
erdict forms, file statement regarding
17||_ | Disputed Instructions and Verdict
Forms, and file oppositions
18 | | Final Pretrial Conference and Hearing | August 17, 2020, at 11:00 a.m.
io} [22 Motions in Limine
30 Trial Date (Est. 7 Days) September 8, 2020, at 8:30 a.m.
21] //
22] /i/
23} ///
24 iq ///
25 /if
26 | ///
27} fil
28 | ///

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 4of19 Page ID #:547

Case 5

Oo co ~~] DB wo FF WH NY

MS NM we YY NY eR | =| | RO RP OO SO So S|

18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 3of18 Page ID #:393

A. PARTIES/PLEADINGS

The Court has established a cut-off date for adding parties or amending
pleadings. All motions to add parties or to amend the pleadings must be noticed
to be heard on or before the cut-off date. All unserved parties will be dismissed
at the time of the pretrial conference pursuant to Local Rule 16-8.1.

B. DISCOVERY AND DISCOVERY CUT-OFF

1. Discovery Cut-off: The Court has established a cut-off date for
discovery, including expert discovery, if applicable. This is not the date by which
discovery requests must be served; it is the date by which all discovery, including
all hearings on any related motions, is to be completed.

2. Discovery Disputes: Counsel are expected to comply with the
Federal Rules of Civil Procedure and all Local Rules concerning discovery.
Whenever possible, the Court expects counsel to resolve discovery problems
among themselves in a courteous, reasonable and professional manner. The
Court expects that counsel will adhere strictly to the Civility and Professionalism
Guidelines (which can be found on the Court’s website under Attorney
Information, Attorney Admissions).

3. Discovery Motions: Any motion challenging the adequacy of
discovery responses must be filed, served, and calendared sufficiently in advance
of the discovery cut-off date to permit the responses to be obtained before that
date if the motion is granted.

4. Depositions: All depositions shall commence sufficiently in advance
of the discovery cut-off date to permit their completion and to permit the
deposing party enough time to bring any discovery motions concerning the
deposition before the cut-off date. Given the requirements to “meet and confer”
and to give notice, in most cases a planned motion to compel must be discussed

with opposing counsel at least six weeks before the cut-off.
tif

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page5of19 Page ID #:548

Case 5

Oo mom ~~ DW wa & Ww BO eS

NM NM NB NO RD OR RR Re eR

 

18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 4o0f18 Page ID #:394

&

5. Written Discovery: All interrogatories, requests for production of
documents and requests for admissions must be served sufficiently in advance of
the discovery cut-off date to permit the discovering party enough time to
challenge (via motion practice) responses deemed to be deficient.

6. Expert Discovery: All disclosures must be made in writing. The
parties should begin expert discovery shortly after the initial designation of
experts. The final pretrial conference and trial dates will not be continued merely
because expert discovery is not completed. Failure to comply with these or any
other orders concerning expert discovery may result in the expert being excluded
as a witness.

C. LAW AND MOTION

1. The Court has established a cut-off date for the hearing of motions.
All motions must be noticed so that the hearing takes place on or before the
motion cut-off date, Counsel are advised that the Court may close a hearing date
once the number of motions filed exceeds the maximum number of motions that
reasonably can be heard on that date. Counsel should anticipate that a preferred
hearing date may not be available. Therefore, to avoid being unable to file a
motion to be heard by the cut-off date, counsel should file motions sufficiently in
advance of the hearing cut-off date to ensure that a hearing date is available.

2. Counsel must provide Chambers with conformed Chambers copies
of all documents. Counsel should consult the Court’s website at
www.cacd.uscourts.gov, Judges’ Procedures and Schedules, Hon. Michael W.
Fitzgerald, for further information regarding Chambers copies and motion
procedures.

D. SETTLEMENT PROCEDURES

Counsel must complete a settlement conference under the Court-Directed
ADR Program no later than the date set by the Court. If the parties desire to
participate in an ADR procedure other than that elected in the Rule 26(f)

4

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 6of19 Page ID #:549

Case 51{18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page5of18 Page ID #:395

Do on DH DH FP WwW LY

hme wm NM NM NM NY MY NH Se Be Re Se PP SE SE Pe lS
BSR a PF BB SF SF CH AAA KFHW NE OC

 

Scheduling Report and Order, they shall file a stipulation with the Court. This
request will not necessarily be granted.

No case will proceed to trial unless all parties, including the principals of
all corporate parties, have appeared personally at a settlement conference.

E. FINAL PRETRIAL CONFERENCE

A final pretrial conference date has been set pursuant to Rule 16 of the
Federal Rules of Civil Procedure and Local Rule 16-8. Unless excused for good
cause, each party appearing in this action shall be represented at the final pretrial
conference by the lead trial counsel for that party. Counsel should be prepared to
discuss streamlining the trial, including presentation of testimony by deposition
excerpts or summaries, time limits, stipulations as to undisputed facts, and
qualification of experts by admitted resumes.

Il.
TRIAL PREPARATION

A. PRETRIAL DOCUMENTS

1. All pretrial document copies shall be delivered to the Court “binder-
ready” (three-hole punched on the left side, without blue-backs, and stapled only
in the top left corner).

2. STRICT COMPLIANCE WITH LOCAL RULE 16 IS REQUIRED.
THIS ORDER SETS FORTH SOME DIFFERENT AND SOME ADDITIONAL
REQUIREMENTS. THIS COURT DOES NOT EXEMPT PRO PER PARTIES
FROM THE REQUIREMENTS OF RULE 16. Carefully prepared memoranda of
contentions of fact and law, witness lists, a joint exhibit list, and a proposed final
pretrial conference order shall be submitted in accordance with the Rules, and the
format of the proposed final pretria! conference order shall conform to the format
set forth in Appendix A to the Local Rules. Failure to comply with these
requirements may result in the final pretrial conference being taken off-calendar

or continued, or in other sanctions.

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 7 of19 Page ID #:550

Case 5i[8-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 6 of 18 Page ID #:396

Oo co ~ DW Uw FP Ww BO —

BR BO 8h bo ND BRD ORD ORDO it
SNS RRRPEBRSBPeSerARBRBHRAS

 

la

The filing schedule for pretrial documenis is as follows.
a. At least 21 days before final pretrial conference:
° Memorandum of contentions of fact and law
‘ Witness lists
. Joint exhibit list
‘ Motions in limine
b. At least 14 days before final pretrial conference:
. Proposed final pretrial conference order

. Proposed jury instructions

° Proposed verdict forms

° Statement of the case

, Proposed additional voir dire questions, if desired
° Oppositions to motions in limine

Cc. At least 7 days before trial:

° Trial briefs, if desired

4. —_ In addition to the requirements of Local Rule 16, the witness lists
must include a brief description (one or two paragraphs) of the testimony and a
time estimate for both direct and cross-examination (separately stated).

B. . MOTIONS JN LIMINE

Each party is limited to five (5) motions in limine, unless the Court grants
leave to file additional motions. All motions and oppositions are limited to ten
(10) pages in length. All motions in imine must be filed at least three weeks
before the final pretrial conference; oppositions must be filed at least two weeks
before the final pretrial conference; reply briefs will not be accepted. Counsel are
to meet and confer with opposing counsel to determine whether opposing counsel
intend to introduce the disputed evidence and to attempt to reach an agreement
that would obviate the motion. The Court will rule on motions in limine at the

final pretrial conference. Motions in /imine should address specific issues (e.g.,

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 8of19 Page ID #:551

Case 5/hL8-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 7 of 18 Page ID #:397

Oo fC ~J DB A Se WH He

SO NY NY NY ON NN SE Re Be Be POSES SEO El hl
BNRRRBBSPFSEOweRWIABDBHROaNHNA S

 

not “to exclude ail hearsay”). Motions in limine shouid not be disguised motions
for summary adjudication of issues.
C. JURY INSTRUCTIONS, STATEMENT OF THE CASE, AND
VOIR DIRE

 

1, Pursuant to Local Rule 16-2, lead trial counsel for each party are
required to meet and confer in person. The Court expects strict compliance with
Local Rule 16-2. Fourteen days before the Local Rule 16-2 meeting, the parties
shall exchange their respective proposed jury instructions and special verdict
forms. Ten days prior to the Local Rule 16-2 meeting, each party shall serve
objections to the other’s instructions and verdict forms. Before or at the Rule 16-
2 meeting, counsel are ordered to meet and confer and attempt to come to
agreement on the proposed jury instructions and verdict forms.

2. At the time of filing the proposed final pretrial conference order,
counsel shall file with the Court a JOINT set of jury instructions on which there is
agreement. All blanks in standard forms should be filled in, The Court expects
counsel to agree on the substantial majority of jury instructions, particularly when
pattern or model instructions provide a statement of applicable law. If one party
fails to comply with the provisions of this section, the other party must file a
unilateral set of jury instructions.

3. At the same time, cach party shall file its proposed jury instructions
that are objected to by any other party. Each disputed instruction must have
attached a short statement (one or two paragraphs), including points and
authorities, in support of the instruction and a brief statement, including points
and authorities, in support of any objections. If applicable, a proposed alternative
instruction must be provided.

4, | When the Manual of Model Jury Instructions for the Ninth Circuit
provides an applicable jury instruction, the parties should submit the most recent

version, modified and supplemented to fit the circumstances of this case. Where

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page9of19 Page ID #:552

Case 5{18-cv-02643-MWE-KK Document 46 Filed 06/10/19 Page 8of18 Page ID #:398

io oo nN DO UO SB WwW NY

mW NN NY NY NY NY NN SF Se PY PP PS Pe SOS Ure
BPS RF FBR BOBS SCO wmAI DH BwWN YH OC

 

California law applies, counsel should use the current edition of the Judicial
Council of California Civil Jury Instructions (“CACTI”). If neither is applicable,
counsel should consult the current edition of O’ Malley, et al., Federal Jury
Practice and Instructions. Each requested instruction shall (a) cite the authority
or source of the instruction, (b) be set forth in full, (c) be on a separate page, (d)
be numbered, (e) cover only one subject or principle of law, and (f} not repeat
principles of law contained in any other requested instruction.

Counsel may submit alternatives to these instructions only if counsel has a
reasoned argument that they do not properly state the law or they are incomplete.

5. Counsel must provide the documents described in paragraphs 2 and 3
to the Chambers email box in Word or WordPerfect 9 (or above) format at the
time they file their proposed jury instructions.

6. The Court will send one or more copies of the instructions into the
jury room for the jury’s use during deliberations. Therefore, in addition to the
copies described above, the Chambers email version must contain a “clean” set of
jury instructions, containing only the text of the instruction (one per page) with
the caption “Instruction No. __” at the top (eliminating titles, supporting
authority, etc.).

7. Counsel must provide an index of all instructions submitted, which
must include the following:

the number of the instruction;
b. the title of the instruction;
c. the source of the instruction and any relevant case citations;
and
d. the page number of the instruction.
Hl
Hf
Hf

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 10 0f 19 Page ID #:553

Case 5918-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page9of18 Page ID #:399

| || For example:

21 Number Title Source Page Number

3} 1 Trademark-Defined Sth Cir. 8.5.1 l

4 (15.U.8.C. § 1127)

5

6 8. During the trial and before argument, the Court will meet with

7] counsel and settle the instructions, and counsel will have an opportunity to make

8} a further record concerning their objections.

9 9. At the time of filing the proposed final pretrial conference order,
10 || counsel should file a jointly prepared one- or two-page statement of the case to be
11} read by the Court to the prospective panel of jurors before commencement of voir
12 || dire.
13 10. The Court will conduct the voir dire. The Court provides a list of
14 || basic questions, and may provide a list of additional questions to jurors before
15 | voir dire. (This is not a questionnaire to be completed by jurors.) Counsel may,
16 || but are not required to, file and submit (electronically to the Chambers email box
17 | and in paper form) a list of proposed case-specific voir dire questions at the time
18 }| they file the proposed final pretrial conference order.
19 11. In most cases the Court will conduct its initial voir dire of all
20 || prospective jurors. Generally the Court will select eight jurors.
21 12. Each side will have three peremptory challenges. Following the
22 | exercise of all peremptory challenges, the eight jurors in the lowest numbered
23 | seats will be the jury. The Court will not necessarily accept a stipulation to a
24 || challenge for cause. If one or more challenges for cause are accepted, and all six
25 || peremptory challenges are exercised, the Court may decide to proceed with six or
26 |} seven jurors.
27 D. JRIAL EXHIBITS
28 1. Exhibits must be placed in three-ring binders indexed by exhibit

9

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 110f19 Page ID #:554

Case S18 ev-02643- MWE-KK Document 46 Filed 06/10/19 Page 10o0f18 Page ID #:400
1} number with tabs or dividers on the right side. Counsel shall submit to the Court
2 || an original and copy of the binders. The spine portion of the binder shall indicate
3 | the volume number and contain an index of each exhibit included in the volume.
4 2. The Court requires that the following be submitted to the Courtroom
5 | Deputy Clerk (“CRD”) on the first day of trial:
6 a. One (set of) binder(s) of original exhibits with the Court’s
7 exhibit tags, yellow tags for plaintiff and blue tags for defendant, stapled to the
8 || front of the exhibit on the upper right-hand corner with the case number, case
9 || name, and exhibit number placed on each tag.
10 b. Two (sets of) binders with a copy of each exhibit tabbed with
11 | numbers as described above for use by the Court. (Exhibit tags are not necessary
12 || on these copies.)
13 c. Three copies of the party’s (or joint) witness list in the order in
14 || which the witnesses may be called to testify.
15 d. Three copies of the joint exhibit list in the form specified in
16) Local Rule 16-5 (Civil), which shall also be sent in Word or WordPerfect format
17 || to the Chambers email box no later than noon on the Monday before trial.
18 e. All of the exhibits (except those to be used for impeachment
19 || only), with official exhibit tags attached and bearing the same number shown on
20 | the exhibit list. Exhibit tags may be obtained from the receptionist in the Public
21 || Intake Section, located on the Main Street level of the courthouse at 312 North
22 | Spring Street, Room G-19. Digital exhibit tags are also now available on the
23 || Court's website under Court Forms > General Forms > Form G-14A (Plaintiff)
241 and G-14B (Defendant). Digital exhibit tags may be used in place of the tags
25 || obtained from the Clerk's Office.
26 Exhibits shall be numbered 1, 2, 3, etc., NOT 1.1, 1.2, etc. The defense
27 exhibit numbers shall not duplicate plaintiffs numbers. If a “blow-up” is an
28 enlargement of an existing exhibit, it shall be designated with the number of the
10

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 12 o0f19 Page ID #:555

Case 5:

wo oo ~T OH wo B&B Ww Ww =

hm NM we Be NM ON KN Ne Be Be BP PF Se PE le
PS RRR SEOS SPS SEUTQ wrAIAAREwWH YE

18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 11 0f18 Page ID #:401

 

original exhibit followed by an “A.” These items (and the items listed in d and e
below) shall be provided on the first day of trial.

f. The binder of original exhibits with the Court’s exhibit tags,
yellow tags for plaintiff and blue tags for defendant, stapled to the front of the
exhibit at the upper right-hand corner with the case number, case name, and
exhibit number placed on each tag.

g. A three-ring binder containing a copy of all exhibits that can
be reproduced, and a copy of the witness list. Each exhibit shall be tabbed with
the exhibit number for easy referral.

h. A three-ring binder containing a copy of all exhibits for use by
witnesses.

3.  Acopy of the exhibit list with all admitted exhibits will be given to
the jury during deliberations. Counsel shall review and approve the exhibit list
with the CRD before the list is given to the jury.

4, | Where a significant number of exhibits will be admitted, the Court
encourages counsel, preferably by agreement, to consider ways in which
testimony about exhibits may be made intelligible to the jury while it is being
presented, Counsel should consider such devices as overhead projectors, jury
notebooks for admitted exhibits or enlargements of important exhibits. [The Court
has an Elmo and other equipment available for use during trial.] Information
concerning training on the use of electronic equipment is available. Details are
posted on the Court’s website. To make reservations for training, call 213-894-
3061. The Court does not permit exhibits to be “published” by passing them up
and down the jury box. Exhibits may be displayed briefly using the screens in the
courtroom, unless the process becomes too time-consuming.

5. All counsel are to meet not later than ten days before trial and to
stipulate, so far as is possible, to foundation, to waiver of the best evidence rule,

and to those exhibits that may be reccived into evidence at the start of the trial.

11

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 13 0f19 Page ID #:556

Case 5:

Oo fo SD wm BB WwW NH —

NM SN Ww NY NN NY NHN YR RB FEF EF Re Se eS
oOo ~) KO A B&B WH WH KS OC OO DW aI DH HH FSF W HY KF S&S

 

8-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 120f18 Page ID #:402

The exhibits to be so received will be noted on ihe Court’s copy of the exhibit list.

E. COURT REPORTER

Any party requesting special court reporter services for any hearing (i.e.,
real time transmission, daily transcripts) shall notify the reporter at least two
weeks before the hearing date.

F, JURY TRIAL

1. On the first day of trial, court will commence at 8:30 a.m. and
conclude at approximately 4:30 p.m. with a one-hour lunch break. On the first
day of trial, counsel must appear at 8:30 a.m. to discuss preliminary matters with
the Court. After the first day of trial, trial days are Tuesday through Friday from
8:30 a.m. to approximately 2:10 p.m. with two twenty-minute breaks.

Z. On the first day of trial, the jury panel will be called when the Court
is satisfied that the matter is ready for trial. Jury selection usually takes only a
few hours, Counsel should be prepared to proceed with opening statements and
witness examination immediately after jury selection.

3. Counsel shall refer to jurors by number only, not by name.

ITh.
CONDUCT OF ATTORNEYS AND PARTIES
A. OPENING STATEMENTS, EXAMINING WITNESSES, AND

 

SUMMATION
1. Counsel must use the lectern.
2. Counsel must not consume time by writing out words, drawing

charts or diagrams, etc. Counsel may prepare such materials in advance.

B. OBJECTIONS TO QUESTIONS

1. Counsel must not use objections for the purpose of making a speech,
recapitulating testimony, or attempting to guide the witness.

2. When objecting, counsel must rise to state the objection and state

only that counsel objects and the legal ground of objection. If counsel wishes to

12

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 14 0f19 Page ID #:557

Case 5:48-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 13 of 18 Page iD #:403

1 || argue an objection further, counsel must ask for permission to do so.

2 C. GENERAL DECORUM

3 1. | Counsel should not approach the CRD or the witness box without

4 || specific permission and must return to the lectern when the purpose for

5 | approaching has been accomplished.

6 2. Counsel should rise when addressing the Court, and when the Court

7] or the jury enters or leaves the courtroom, unless directed otherwise.

8 3. Counsel should address all remarks to the Court. Counsel are not to

9 || address the CRD, the court reporter, persons in the audience, or opposing counsel.
10 || Ifcounsel wish to speak with opposing counsel, counsel must ask permission to
11 || doso. Any request for the re-reading of questions or answers shall be addressed
12 | tothe Court. Requests may not be granted.
13 4, Counsel should not address or refer to witnesses or parties by first
14 | names alone, with the exception of witnesses under 14 years old.
15 5. Counsel must not offer a stipulation unless counsel have conferred
16 | with opposing counsel and have verified that the stipulation will be acceptable.
17 6. While Court is in session, counsel must not leave counsel table to
18} confer with any person in the back of the courtroom unless permission has been
19 || granted in advance.
20 7. Counsel shall not make facial expressions, nod, or shake their heads,
21 || comment, or otherwise exhibit in any way any agreement, disagreement, or other
22 | opinion or belief concerning the testimony of a witness. Counsel shall admonish
23 | their clients and witnesses not to engage in such conduct.
24 8. Counsel should not talk to jurors at all, and should not talk to co-
25 | counsel, opposing counsel, witnesses, or clients where the conversation can be
26 | overheard by jurors. Each counsel should admonish counsel’s own clients and
27 || witnesses to avoid such conduct.
28 9. Where a party has more than one lawyer, only one may conduct the

13

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 15 o0f19 Page ID #:558

Case 5:

Oo fo JT DW mA SF W NHN —

BF OB ORD ORD OD Ome i

 

8-cV-02643-MWF-KK Document 46 Filed 06/10/19 Page 14o0f18 Page 1D #:404

direct or cross-examination of a particular witness, or make objections as to that

witness,
D. PROMPTNESS OF COUNSEL AND WITNESSES
1. | Promptness is expected from counsel and witnesses. Once counsel

are engaged in trial, this trial is counsel’s first priority. The Court will not delay
the trial or inconvenience jurors.

2. If a witness was on the stand at a recess or adjournment, counsel who
called the witness shall ensure the witness is back on the stand and ready to
proceed when trial resumes.

3. Counsel must notify the CRD in advance if any witness should be
accommodated based on a disability or for other reasons.

4. _ No presenting party may be without witnesses. Ifa party’s
remaining witnesses are not immediately available and there is more than a brief
delay, the Court may deem that party to have rested.

5. The Court attempts to cooperate with professional witnesses and
will, except in extraordinary circumstances, accommodate them by permitting
them to be called out of sequence. Counsel must anticipate any such possibility
and discuss it with opposing counsel. If there is an objection, counsel must
confer with the Court in advance.

E. EXHIBITS

1. Each counsel should keep counsel’s own list of exhibits and should
note when each has been admitted into evidence.

2. Each counsel is responsible for any exhibits that counsel secures
from the CRD and must return them before leaving the courtroom at the end of
the session.

3. An exhibit not previously marked should, at the time of its first
mention, be accompanied by a request that it be marked for identification.

Counsel must show a new exhibit to opposing counsel before the court session in

14

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 16 o0f19 Page ID #:559

Case 5:18-cv-02643-MWE-KK Document 46 Filed 06/10/19 Page 15o0f18 Page ID #:405

1 which it is mentioned.

2 4. Counsel are to advise the CRD of any agreements with respect to the

3 || proposed exhibits and as to those exhibits that may be received without further

4] motion to admit.

5 5. When referring to an exhibit, counsel should refer to its exhibit

6 || number. Witnesses should be asked to do the same.

7 6. Counsel must not ask witnesses to draw charts or diagrams nor ask

8 || the Court’s permission for a witness to do so. Any graphic aids must be fully

9 || prepared before the court session starts.
10 F. DEPOSITIONS
1h 1. All depositions to be used at trial, either as evidence or for
12 | impeachment, must be lodged with the CRD on the first day of trial or such
13 earlier date as the Court may order. Counsel should verify with the CRD that the
14 relevant deposition is in the CRD’s possession.
15 2. In using depositions of an adverse party for impeachment, either one
16 | of the following procedures may be adopted:
17 a. If counsel wishes to read the questions and answers as alleged
18 || impeachment and ask the witness no further questions on that subject, counsel
19] shall first state the page and line where the reading begins and the page and line
20 where the reading ends, and allow time for any objection. Counsel may then read
21 | the portions of the deposition into the record.
22 b. If counsel wishes to ask the witness further questions on the
23} subject matter, the deposition shall be placed in front of the witness and the
24 || witness told to read the relevant pages and lines silently. Then counsel may either
25 | ask the witness further questions on the matter and thereafter read the quotations,
26 || or read the quotations and thereafter ask further questions. Counsel should have
27 | an extra copy of the deposition for this purpose.
28 3. Where a witness is absent and the witness’s testimony is offered by

15

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 17 of 19 Page ID #:560

 

 

 

Case 5:18-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 16 of 18 Page ID #:406
1 | deposition, counse! may (a) have a reader occupy the witness chair and read the
2 || testimony of the witness while the examining lawyer asks the questions, or (b)
3 | have counsel read both the questions and answers.
4 G. USING NUMEROUS ANSWERS TO INTERROGATORIES AND
5 REQUESTS FOR ADMISSIONS
6 Whenever counsel expects to offer a group of answers to interrogatories or
7 || requests for admissions extracted from one or more lengthy documents, counsel
8 || should prepare a new document listing each question and answer and identifying
91 the document from which it has been extracted. Copies of this new document
10] should be given to the Court and opposing counsel.
11 H. ADVANCE NOTICE OF UNUSUAL OR DIFFICULT ISSUES
12 If any counsel have reason to anticipate that a difficult question of law or
13} evidence will necessitate legal argument requiring research or briefing, counsel
14 || must give the Court advance notice. Counsel are directed to notify the CRD at
15] the day’s adjournment if an unexpected legal issue arises that could not have been
16} foreseen and addressed by a motion in limine. See Fed. R. Evid. 103. Counsel
17 || must also advise the CRD at the end of cach trial day of any issues that must be
18 | addressed outside the presence of the jury, so that there is no interruption of the
19] trial. THE COURT WILL NOT KEEP JURORS WAITING.
20
21 N.B. “COUNSEL,” AS USED IN THIS ORDER, INCLUDES
22 | PARTIES APPEARING IN PROPRIA PERSONA.
23
24 IT IS SO ORDERED.
25
26 | Dated: June 10, 2019
27
28
16

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 18 0f19 Page ID #:561
Case 5:48-cv-02643-MWF-KK Document 46 Filed 06/10/19 Page 17 of 18 Page ID #:407

6

7 UNITED STATES DISTRICT COURT
8 CENTRAL DISTRICT OF CALIFORNIA
9

10 CASE NO. CV -MWF( x)
i Plaintiff(s), EXHIBIT LIST
12 v. SAMPLE FORMAT

14 Defendant(s).

 

 

EX. No. | DESCRIPTION IDENTIFIED ADMITTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

 
Case 5:18-cv-02643-MWF-KK Document 58-4 Filed 12/18/19 Page 19 o0f19 Page ID #:562
Case 5:18-cv-02643-MWE-KK Document 46 Filed 06/10/19 Page 18 0f18 Page ID #:408

UNITED STATES DISTRICT COURT
|| CENTRAL DISTRICT OF CALIFORNIA

i CASE NO. CV -MWF( x)
12 | Plaintiff(s), WITNESS LIST

13 Vv. SAMPLE FORMAT

15 Defendant(s).

 

 

17 DATES OF TESTIMONY
WITNESSES FOR PLAINTIFF

 

 

(to be filled in during trial)

 

 

 

 

22 WITNESSES FOR DEFENDANT

 

 

 

 

 

 

 

 

18

 

 
